          Case 1:20-cv-08518-RA Document 10 Filed 04/09/21 Page 1 of 2




                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007


                                                    April 8, 2021
                                                                                    Application granted.

BY ECF                                                                                               SO ORDERED.

Honorable Ronnie Abrams
United States District Judge                                                           ________________________
United States District Court                                                                  Hon. Ronnie Abrams
40 Foley Square                                                                                      April 9, 2021
New York, New York 10007

                               Re: Alexandra Asuncion Regino v. Comm’r of Soc. Sec.
                                   20 Civ. 8518 (RA)
Dear Judge Abrams:

         This office represents the defendant Commissioner of Social Security in the above-
referenced case. Pursuant to the schedule in this case, the administrative record is due on April
12, 2021. We write respectfully to request that the time to file the record be extended for 60
days, until June 11, 2021. The reason for this request is the Social Security Administration needs
more time to prepare the record due to telecommuting and other workplace changes in response
to the pandemic. We have attempted to obtain the consent of plaintiff, who is proceeding pro se,
to this proposed adjournment, but she did not agree, stating that she has waited long enough. No
prior adjournment has been requested in this case. We appreciate the Court’s consideration of
this request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             United States Attorney


                                     By:             s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov
        Case 1:20-cv-08518-RA Document 10 Filed 04/09/21 Page 2 of 2

                                                                       Page 2



cc:   By Mail

      Alexandra Asuncion Regino
      105 Elliot Place, Apt. 4C
      Bronx, NY 10452
